OLSZEWSKI, Judge,
concurring:
I am satisfied that the record demonstrates a long history of nonpayment and, therefore, agree that the trial court, in the case at bar, did not abuse its discretion in directing that any monies due appellant as a result of the equitable distribution order be paid to the domestic relations office to create a credit in appellee's alimony to insure its payment. I, however, believe that the better practice is to have the *559trial court conduct a hearing before it directs that equitable distribution proceeds be used as security for future payments.